Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 9-11 and 15-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Vidlund et al. WO2015/017689 A1 is the closest prior art, Vidlund et al. discloses a system, comprising a prosthetic heart valve having a tether extending therefrom and outside a heart when the prosthetic heart valve is disposed within the heart; an epicardial pad configured to be disposed outside of the heart to secure the prosthetic heart valve in a desired position within the heart, the epicardial pad defining an opening through which the tether is configured to extend; and a fixer assembly configured to be coupled to the epicardial pad 220, the fixer assembly defining a lumen configured to receive a portion of the tether extending from the epicardial pad therethrough, the fixer assembly including a movable portion and being movable between a first configuration in which the moveable portion is disengaged with the tether, and a second configuration in which the movable portion is engaged with the tether, the fixer assembly configured to secure the epicardial pad to the tether to secure the prosthetic heart valve in the desired position within the heart. However, Vidlund et al. does not expressly disclose nor render obvious wherein the fixer assembly includes a first end, a second end, an elongate member extending from the first end to the second end and defining the lumen, and at least one actuating member extending between the first end and the second end, the actuating member configured to move the fixer assembly between the first configuration and the second configuration, wherein the actuation member is a screw.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774